Citation Nr: 0125287	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to the service-connected disability 
(TDIU).  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service in the Army National Guard 
from April 1985 to November 1988 including a period of active 
duty for training from June 10, 1985 to October 5, 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001.

The Board notes that the RO's March 2001 rating decision 
denied the veteran's claim of an increased rating for the 
service-connected cold injury residuals of the left and right 
feet.  The veteran has not submitted a Notice of Disagreement 
(NOD) as to these issues and it is therefore not on appeal 
and before the Board at this time.  However, the evaluation 
of the severity of the service-connected disabilities is 
involved in this appeal.  



REMAND

The veteran asserts that the service-connected cold injury 
residuals to both feet has worsened such that he is unable to 
maintain substantially gainful employment.  

Private peroneal and post tibial nerve conductions performed 
in September 1998 suggested a small fiber neuropathy.  
Private thermal threshold studies performed in October 1998 
revealed decreased thermal perception thresholds in the lower 
extremities with thermal hypalgesia.  The impression was that 
of diffuse small fiber polyneuropathy.  

The veteran was afforded a VA examination in February 2001 at 
which time he presented with complaints of pain and tingling 
in the feet, weakness in the legs and cold sensitization with 
burning, especially in cold weather.  The veteran had not 
noticed any Raynaud's phenomenon, but he did have a great 
deal of hyperhidrosis.  Numbness was present.  The veteran 
did not have chronic pain resembling causalgia or reflex 
sympathetic dystrophy.  

There was no reported fungal infection, breakdown or 
ulcerations of any scars or reported disturbance of nail 
growth.  There were no skin cancers in ulcers or scars.  The 
feet swelled, especially if the veteran walked a short 
distance.  There was no reported change of skin color.  The 
veteran reported that the numbness, tingling and burning 
caused sleep disturbance until his was put on Elavil.  The 
veteran's treatment consisted primarily of wearing nylon 
socks, with cotton socks in the winter.  The veteran denied 
any diabetes, hypertension, alcohol or drug use.

On the physical examination, there was no edema.  The 
temperature of the feet was warm, which was the ambient 
temperature in the room.  There was no dystrophy.  The feet 
were dry with a smooth texture with no ulcerations.  Hair 
growth was absent, and there was no evidence of fungus or 
other infections.  His nails appeared normal with no evidence 
of fungus, deformity or atrophy of the nails.  

Neurologically, the veteran's deep tendon reflexes were 2-3+, 
both at the knees and the ankles.  Sensation was intact, 
although the veteran did not recognize the cold tuning fork 
and indeed concluded it was warm when it was tested on the 
dorsum of the foot and toes.  

The diagnosis was that of small fiber polyneuropathy, 
probably secondary to old frostbite.  The findings seemed 
limited to the small nerves as pulses were obtainable in both 
the dorsalis pedis and posterior tibial vessels.  It was 
difficult to grade the severity of the pain as that was 
subjective, but the veteran indicated that it was present on 
a daily basis.  

A March 1999 RO rating decision granted service connection 
for cold injury residuals of both feet, with a separate 
rating of 20 percent assigned for each foot, effective on 
October 13, 1998.  

Thereafter, the veteran submitted a claim for TDIU in June 
1999.  The veteran indicated that he became too disabled to 
work in August 1998, but was employed as a bus driver.  

The RO sent a letter to the employer in August 1999 
requesting information regarding the veteran's employment 
information in connection with the claim for benefits.  The 
company apparently did not respond to that request.  

In a December 1999 rating decision, the RO denied the 
veteran's TDIU claim based on a finding that the veteran had 
not been found unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  The veteran timely appealed that 
determination.  

In light of the veteran's appeal, he was afforded a VA 
examination in February 2001.  The examiner noted that the 
veteran complained of tingling and burning in both feet, 
especially in the cold weather, and that he was currently on 
Amitriptyline.  The veteran reported that he was currently 
treated at the Lawrence Memorial Hospital.  

The VA examiner noted that the veteran also had a history of 
cervical and lumbar spine arthritis.  In addition, a history 
of dyslipidemia and hypertension was noted.  The veteran's 
medications included Lopid, Hydrochlorothiazide and Naprosyn.  
The examiner indicated that the veteran was no longer 
employed as a bus driver since June 2000 due to the numbness 
and tingling in his feet.  

The physical examination revealed a cool temperature of both 
feet.  The texture was smooth, but the skin was dry.  There 
was no edema, no ulcerations, but several calluses along the 
medial aspect of the large toe were noted bilaterally.  There 
was blistering superficially along the lateral aspect of both 
feet, but there was no evidence of infection.  The two or 
three blisters in between the first and second toes were 
consistent with the tinea.  The skin of both feet was 
thickened.  Nails were normal.  Dorsalis pedis and popliteal 
pulses were 2+ bilaterally.  Upper and lower extremity 
strength was 5/5, and the Romberg was negative.  His hands 
were cool to touch, and there was no evidence of infections 
or discoloration.  The veteran was able to differentiate 
sharp from dull sensation.  

The examiner noted that the veteran had poorly controlled 
hypertension, dyslipidemia on medications and poor control.  
The assessment was that of a diffuse small fiber 
polyneuropathy of the lower extremities, confirmed by cold or 
warm temperature studies in 1998.  X-ray studies in February 
2001 showed no evidence of soft tissue, osseous or joint 
pathology.  

The examiner indicated that the cold injury to the feet had 
significantly limited the veteran's occupational choices and 
was related to a moderate degree of functional impairment.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Hartford, 
Connecticut in July 2001.  The veteran reported that he was 
still employed as a bus driver, but had been on extended sick 
leave since June 2000.  The veteran indicated that his 
medications made him severely drowsy and forgetful.  He added 
that he became very irritable and had a difficult time 
sleeping without his medications.  

The veteran explained that his medications relieved the pain, 
burning, swelling and tingling in his feet, but that they 
made it extremely difficult for him to be gainfully employed 
because of his decreased functional abilities.  The veteran 
also testified that he received treatment from the Yale 
Community Health Center in New London.  

After a careful review of the record in this case, the Board 
finds that a remand is necessary to determine the current 
nature and severity of the veteran's service-connected 
disabilities in terms of the Rating Schedule and the extent 
to which the veteran is limited with regard to employment 
capabilities by the service-connected disabilities.  

The VA examiner in February 2001 indicated that the veteran's 
service-connected cold injury residuals significantly limited 
his occupational choices, and was related to a moderate 
degree of functional impairment, but a complete inability to 
maintain all gainful employment given his work and 
educational background was not specified.  

Also, the veteran indicated that he received private 
treatment for his cold injury residuals from the Lawrence 
Memorial Hospital and the Yale Community Health Center in New 
London.  Any additional records not already contained in the 
claims file should be obtained and associated with the claims 
file for review by the examiner.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, additional development is required 
and the claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
cold injury residuals since 1998.  The RO 
should also specifically inquire as to 
treatment received from the Lawrence 
Memorial Hospital and the Yale Community 
Health Center in New London.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded 
another VA examination in order to fully 
determine the current severity of the 
service-connected cold injury residuals.  
The claims file should be made available 
for review by the VA examiner.  All 
indicated testing should performed.  The 
examiner should elicit from the veteran 
and record a complete educational and 
industrial history in connection the 
evaluation.  The examiner should be asked 
to provide detailed findings as to the 
current disabling manifestations 
attributable to the service-connected 
cold injury residuals in terms of the 
Rating Schedule.  The examiner then 
should offer a medical opinion as to the 
extent to which the service-connected 
cold injury residuals result in 
impairment his ability to perform 
substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  

3.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claim 
for increase.  If the benefit sought on 
appeal is not granted, he and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


